Citation Nr: 1200769	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-42 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 1968 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans' Affairs (VA), Regional Office (RO), in Wichita, Kansas, which denied service connection for bilateral hearing loss and tinnitus.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In February 2011 the Board remanded the issues on appeal in order for the Veteran to be afforded a new VA examination.  The Veteran was afforded a new VA examination in March 2011; as the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).




FINDINGS OF FACT

1.  Extending the benefit of the doubt to the Veteran, bilateral hearing loss is shown as likely as not to be due to exposure to loud noise during active service.  

2.  Extending the benefit of the doubt to the Veteran, tinnitus is shown as likely as not to be due to exposure to loud noise during active service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issues on appeal, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 



Service connection

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

After a careful review of the claims file, and affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss and service connection for tinnitus is warranted.  As noted above, the Veteran has active duty service from March 1968 to August 1968; the Veteran also testified that he had additional Reserve service.  According to the Veteran's personnel file and his testimony he was an aircraft mechanic.  The Board finds that even though the Veteran did not report any symptoms of bilateral hearing loss or tinnitus during service it is clear from his military occupational specialty that he was exposed to loud noises during service.  

The Veteran submitted a private August 2008 audiogram that revealed the Veteran was diagnosed with mild to severe sensorineural right ear hearing loss and moderate to severe sensorineural left ear hearing loss.  The Veteran was afforded a VA examination in March 2010.  The VA examiner opined that the Veteran's military occupational specialty likely exposed him to some degree of high risk noise but that the Veteran's service treatment records did not indicate that it left a permanent negative impact on his hearing.  It was noted that all of the Veteran's hearing tests during his active duty documented hearing within normal limits and his service treatment records were also negative for indications of complaints and/or treatment of hearing loss and tinnitus; the Veteran's separation examination made no mention of hearing loss or tinnitus.  Thus, the examiner concluded that based on the evidence provided, it was less likely as not that the Veteran's hearing loss and tinnitus were caused by or a result of service related acoustic trauma.  

In compliance with the February 2011 Board remand, the Veteran was afforded another VA examination in March 2011.  The VA examiner noted that the Veteran's inservice noise exposure was aircraft engines and was for a duration of five months of active duty service and six years of reserve service; it was also noted that his occupation was sales and that his recreational noise exposure was limited to hunting and the rare use of power tools.  The Veteran reported that his tinnitus began after working on aircraft without the use of hearing protection, and that his tinnitus was constant.  The Veteran was also diagnosed with bilateral high frequency sensorineural hearing loss with normal word recognition ability. The VA examiner opined that the Veteran's hearing loss was not caused by or a result of acoustic trauma.  The rationale for his opinion reads as follows:

		His exposure to high risk noise while on active duty 
      was related to working on aircraft before hearing 
      protection was required.  His hearing was assessed at 
      enlistment at discharge.  These data displayed 
      normal hearing on both examinations.  As such a claim 
      for hearing loss is not supported by his activities involving 
      noise exposure while on active duty.  His post military 
      exposures to noise were present for his work in the 
      reserves with no additional noise exposure related to 
      his occupation nor recreational interests.  His current 
      audiogram is indicative of bilateral high frequency 
      sensorineural impairment highly consistent with noise 
      exposure.  A review of his C-file did not reveal evidence 
      of his hearing while in the reserves.  Other medical 
      factors for this condition were not discovered or 
      considered significant.  

Report of March 2011 VA examination

The VA examiner then stated that the Veteran's tinnitus was as least likely as not (50/50 probability) caused by or a result of acoustic trauma.  The rationale for the VA examiner's opinion reads as follows:

		His claim for tinnitus was time locked to his military 
      exposures to noise.  Additional noise after leaving the 
      service was related to his efforts in the reserves 
      (mechanic working on aircraft).  At discharge his 
      hearing was assessed through the frequency range 
      500 through 6k Hz.  It is as likely as not the initial 
      signs of cochlear hearing loss was present in the very 
      high frequency range.  The basis for this decision is 
      recognizing the significant noise exposure involved 
      with being an aircraft mechanic when hearing protection 
      was not provided.  Had he worked longer than 5 months 
      under these conditions, the probability for measurable 
      hearing loss increases directly with time. 

Report of March 2011 VA examination

Despite the fact that the rationale of the March 2010 opinion is against both of the Veteran's claims and the rationale of the March 2011 opinion is against the Veteran's claim of entitlement to service connection for bilateral hearing loss the  Board finds that awards of service connection for both bilateral hearing loss and tinnitus are still appropriate here.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Additionally, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  Here while the March 2010 VA examiner did not opine that the Veteran's bilateral hearing loss and tinnitus were related to his military service he did not appear to consider the Veteran's statements pertaining to continuity of symptomatology.  Also, he based his opinion on the evidence that the Veteran had essentially normal hearing at the time of his separation; however, the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   In this case, there is no evidence that the Veteran had any post-service acoustic trauma except from his Reserve service.  While the March 2011 VA examiner found that the Veteran's bilateral hearing loss was not related to military service he also stated that his current audiogram was indicative of bilateral high frequency sensorineural impairment highly consistent with noise exposure, and that the only post-service noise exposure he had was around aircraft.  Moreover, when the March 2011 VA examiner rendered his positive opinion for the Veteran's tinnitus being related to military service he stated "The basis for this decision is recognizing the significant noise exposure involved with being an aircraft mechanic when hearing protection was not provided.  Had he worked longer than five months under these conditions, the probability for measurable hearing loss increases directly with time." Therefore, since there is no evidence of any post-service noise exposure either recreationally or with his occupation as a sales person the Board finds that service connection must be granted.  

In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Indeed, the Veteran's statements as to when his bilateral hearing loss and the ringing in his ears began are important and credible evidence going toward the matters of when the conditions began.  The Veteran maintains that his bilateral hearing loss and tinnitus began during service and are due to military noise exposure.  Again, such noise exposure is consistent with the circumstances of his service.  Throughout the course of his communications with VA, the Veteran has consistently maintained that his bilateral hearing loss and tinnitus began in active service; the Board finds that such consistency makes his statements credible.  Moreover, the Board points out that he is competent to testify as to ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  Given the nature of tinnitus, the Veteran is the only one who is competent to testify as to when he began to perceive tinnitus.  In addition, there is no evidence of any post-service noise exposure related to his recreational activities or with his occupation in sales.  

In summary, the Veteran seeks service connection for bilateral hearing loss and tinnitus as related to in-service noise exposure.  It is clear that he was exposed to in-service noise and that his post-service hearing loss meets the standard for hearing loss under 38 C.F.R. § 3.385.  Based on credible statements given by the Veteran, he has experienced tinnitus in service and ever since service and his bilateral hearing loss is due to service.  The Board notes that there is no evidence of post-service noise exposure and given that no medical evidence attributes the bilateral hearing loss and tinnitus to noise exposure incurred outside of active service, the record is deemed at least in equipoise as to whether the active service noise exposure resulted in the currently diagnosed bilateral hearing loss and tinnitus.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).   

Consequently, resolving any doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.




ORDER


Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


